Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Office Action is in response to a communication made on 06/16/2021.
	Claims 1-5, 7-12, 14-17 and 19-20 are pending in this Office Action.
	Claims 6, 13, and 18 are cancelled.
	Claims 1, 7, 16 and 19 are currently amended.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Claim set as filed 6/16/2021, contains an error in the dependency of claim 14, the examiner amendment only corrects dependency of claim 14. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A method for calculating session initiation protocol (SIP) key performance indicators (KPIs) for multimedia communication in a network comprising: accessing network packets or packet summaries monitored over time; detecting a SIP response message of the monitored network packets or packet summaries, the SIP response message having an associated observed time at which an associated packet was observed during monitoring;
accounting for the detected SIP response message in a time window of a series of consecutive time windows that includes the SIP response message’s associated observed time, each time window beginning at a first time and ending at a second time;
determining an expected SIP response message based on SIP protocols when a SIP request message is not detected within a predetermined time window;
pairing the expected SIP request message with the detected SIP response message; accounting for the paired SIP request message in the time window with which the detected SIP response message is accounted; and

detecting a plurality of SIP response messages of the monitored network packets or packet summaries, each of the SIP response messages having an associated observed time at
which an associated packet was observed during monitoring;
accounting for each detected SIP response message in a time window of the series of consecutive time windows that includes the SIP response message’s associated observed time;
pairing a SIP request message expected to be paired with the respective detected SIP response messages with that detected SIP response message;
accounting for each paired SIP request message in the time window for which the detected SIP response message with which the paired SIP request message is paired has been
accounted;
calculating at least one KPI for one or more time windows using the detected SIP response messages and their respective paired SIP request messages that are accounted for in the
respective one or more time windows; and
generating aggregation data based on an aggregation of a characteristic associated with SIP performance for at least one SIP session using the at least one KPI.
2.    (Original) The method of claim 1, wherein the KPI is calculated before a SIP session associated with the SIP response message and its paired SIP request message has been completed.
3.    (Original) The method of claim 1, wherein the KPI is selected from at least one of session establishment effectiveness ratio (SEER), answer size ratio (ASR), network effectiveness ratio (NER), and session completion ration (SCR).
4.    (Original) The method of claim 1, wherein the duration of the consecutive time windows is selectable.
5.    (Original) The method of claim 1, wherein the KPI measures characteristics associated with a SIP session to which the SIP response message and its paired SIP request message are associated.
6.    (Cancel)
7.    (Currently Amended) The method of claim [[6]]1, wherein the plurality of SIP response messages are associated with different SIP sessions and the aggregation data is generated based on aggregation of the characteristic associated with SIP performance for different SIP sessions.
8.    (Original) The method of claim 1, wherein the multimedia communication in the network uses SIP protocol in conjunction with one or more additional application layer protocols, including session description protocol (SDP), real-time transport protocol (RTP), secure RTP (SRTP), transmission control protocol (TCP), transport layer security (TLS), user datagram protocol (UDP), and stream control transmission protocol (SCTP).

10. (Currently Amended) A system for calculating session initiation protocol (SIP) key performance indicators (KPIs) for multimedia communication in a network, the system comprising:
a memory configured to store instructions;
a processor disposed in communication with the memory, wherein the processor upon execution of the instructions is configured to:
access network 
account for the detected SIP response message in a time window of a series of consecutive time windows that includes the SIP response message’s associated observed time each time window beginning at a first time and ending at a second time;
determine an expected SIP response message based on SIP protocols when a SIP equest message is not detected within a predetermined time window;
pair the expected SIP request message with the detected SIP response message; account for the paired SIP request message in the time window with which the detected SIP response message is accounted; and
calculate a KPI for the time window using the detected SIP response message and its paired determined SIP request message that are accounted for in the time window;
detect a plurality of SIP response messages of the 
which an associated packet was observed during monitoring;
account for each detected SIP response message in a time window of the series of consecutive time windows that includes the SIP response message’s associated observed time;
pair a SIP request message expected to be paired with the respective detected SIP response messages with that detected SIP response message;
account for each paired SIP request message in the time window for which the detected SIP response message with which the paired SIP request message is paired has been
accounted;
calculate at least one KPI for one or more time windows using the detected SIP response messages and their respective paired SIP request messages that are accounted for in the
respective one or more time windows; and
generate aggregation data based on an aggregation of a characteristic associated with SIP performance for a plurality of SIP sessions associated with the detected SIP response
message and their respective paired SIP request messages using the KIPs.
11.    (Original) The system of claim 10, wherein the KPI is calculated before a SIP session associated with the SIP response message and its paired SIP request message has been completed.
12.    (Original) The system of claim 10, wherein the KPI measures characteristics associated with a SIP session to which the SIP response message and its paired SIP request message are associated.
13. (Cancelled)
14.    (Currently Amended) The system of claim 10, wherein the plurality of SIP response messages are associated with different SIP sessions and the aggregation data is generated based on aggregation of the characteristic associated with SIP performance for different SIP sessions.
15.    (Original) The system of claim 10, wherein accessing the monitored network packets or packet summaries, detecting the SIP response message, accounting for the detected SIP response message, pairing the SIP request message, accounting for the paired SIP request message, and calculating the KPI is performed in near real-time.
16.    (Currently Amended) A non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions, which when executed by a computer system, cause the computer system to:
access network packets monitored or packet summaries over time; detect a SIP response message of the monitored network packets or packet summaries, the SIP response message having an associated observed time at which an associated packet was observed during monitoring;
account for the detected SIP response message in a time window of a series of consecutive time windows that includes the SIP response message’s associated observed time each time window beginning at a first time and ending at a second time;
determine an expected SIP response message based on SIP protocols when a SIP request message is not detected within a predetermined time window;
pair the expected SIP request message with the detected SIP response message;
account for the paired SIP request message in the time window with which the detected SIP response message is accounted; and
calculate a KPI for the time window using the detected SIP response message and its paired determined SIP request message that are accounted for in the time window;
detect a plurality of SIP response messages of the monitored network packets or packet summaries, each of the SIP response messages having an associated observed time at
which an associated packet was observed during monitoring;
account for each detected SIP response message in a time window of the series of consecutive time windows that includes the SIP response message’s associated observed time;
pair a SIP request message expected to be paired with the respective detected SIP response messages with that detected SIP response message;
account for each paired SIP request message in the time window for which the detected SIP response message with which the paired SIP request message is paired has been
accounted;
calculate at least one KPI for one or more time windows using the detected SIP response messages and their respective paired SIP request messages that are accounted for in the
respective one or more time windows; and
generate aggregation data based on an aggregation of a characteristic associated with SIP performance for at least one SIP session using the at least one KPI.
17. (Original) The computer readable storage medium of claim 16, wherein the KPI is calculated before a SIP session associated with the SIP response message and its paired SIP request message has been completed.
18.    (Cancel)
19.    (Currently Amended) The computer readable storage medium of claim [[18]]16, wherein the plurality of SIP response messages are associated with different SIP sessions and the aggregation data is generated based on aggregation of the characteristic associated with SIP performance for different SIP sessions.
20.    (Original) The computer readable storage medium of claim 16, wherein accessing the monitored network packets or packet summaries, detecting the SIP response message, accounting for the detected SIP response message, pairing the SIP request message, accounting for the paired SIP request message, and calculating the KPI is performed in near real-time.

Allowable Subject Matter
Claims 1-5, 7-12, 14-17 and 19-20 are allowed.
Final Rejection mailed 04/16/2021 indicated allowable subject matter. 
Additionally, Applicant’s amendments/arguments presented, see Remarks pp. 10, filed 06/16/2021, have been fully considered and are persuasive.  Therefore the 35 USC 103 rejection has been withdrawn.  Additionally, Examiner comments have been sufficiently addressed. 
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 06/16/2021 are persuasive  (Remarks, pp. 10), as such the reasons for allowance are in 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1-5, 7-12, 14-17 and 19-20 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Emad Siddiqi/Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458